Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 3, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00202-CV


                       CLAUDE LOVELACE, Appellant

                                        V.

   WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF
   BCMB1 TRUST; PLANET HOME LENDING, LLC; AND PRESTIGE
             DEFAULT SERVICES, LLC, Appellees

                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-45667


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 11, 2022. On October 27,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted. We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.